       Case 1:16-cv-08080-JGK Document 165-1 Filed 11/02/20 Page 1 of 1




SUPPLEMENTAL TIME RECORD FOR ALEXIS PADILLA




 08/07/2020   Researching Case Law and Drafting Plaintiff’s Fee Application          8
 08/07/2020   Email with David Zelman and Amir Ali                                   3.1
 08/08/2020   Researching Case Law and Drafting Plaintiff’s Fee Application          8
 08/08/2020   Email with David Zelman and Amir Ali                                   .5
 08/09/2020   Email with David Zelman and Amir Ali                                   .3
 08/10/2020   Reviewing Court’s Entry of Judgment                                    .1
 08/10/2020   Zoom conference with David Zelman, Amir Ali and Megha Ram              1
 08/12/2020   Reviewing Second Draft of Plaintiff’s Fee Application                  1
 08/14/2020   Email with David Zelman and Amir Ali                                   .4
 08/15/2020   Email with David Zelman and Amir Ali                                   .8
 08/16/2020   Email with David Zelman and Amir Ali                                   .4
 08/20/2020   Email with David Zelman and Amir Ali                                   .7
 08/21/2020   Email with David Zelman and Amir Ali                                   1.8
 09/04/2020   Reviewing Final Draft of Plaintiff’s Fee Application                   .5
 09/04/2020   Email with David Zelman and Amir Ali                                   2.1
 09/05/2020   Reviewing Defendant’s Motion for New Trial                             2
 09/05/2020   Preparing Attorney Affidavit for Plaintiff’s Fee Application           1
 09/08/2020   Email with David Zelman and Amir Ali                                   2.4
 09/10/2020   Email with David Zelman and Amir Ali                                   .3
 09/14/2020   Reviewing Plaintiff’s Opposition to Defendant’s Motion for New Trial   1
 09/18/2020   Email with David Zelman and Amir Ali                                   2.2
 10/13/2020   Reviewing Defendant’s Opposition to Plaintiff’s Fee Application        2
 10/14/2020   Email with David Zelman and Amir Ali                                   .3
              Total Hours:                                                           39.9
